DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 9/9/2021.
Claims 2-6 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 repeats the limitations in the parent claim 2 and only re-arranges the elements in the parent claim 2.  Claim 5 does not add new claim elements or new claim functions and steps to the parent claim 2.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagh et al. (US 9,262,360 B2; hereafter WAGH).

With respect to claim 2, WASH discloses a configurable logic platform (200, Root Complex in FIG. 2), the configurable logic platform (200, Root Complex in FIG. 2) comprising:
LPS PHY,255, 260a, 260b, 260c, 258 in FIG. 2) for connecting the configurable logic platform (200, Root Complex in FIG. 2) to a processor;
a reconfigurable logic region (210, Core, 215, Software, 230, Data Link, 240 in FIG. 2) comprising logic blocks (242, 250 LP-PHY in FIG. 2) that are configured based on configuration data (CONFIG will Initiate parameter configuration in FIG. 5);

a configuration port (SB PHY, 244 and SB, 270 and primary, 280 in FIG. 2) for applying the configuration data (CONFIG will Initiate parameter configuration in FIG. 5) to the reconfigurable logic region (210, Core, 215, Software, 230, Data Link, 240 in FIG. 2) so that the reconfigurable logic region (210, Core, 215, Software, 230, Data Link, 240 in FIG. 2) is configured based on configuration data (CONFIG will Initiate parameter configuration in FIG. 5);

a reconfiguration logic function (240, 245 LT and Manager logic in FIG. 2) accessible via transactions of the physical interconnect (LPS PHY,255, 260a, 260b, 260c, 258 in FIG. 2), the reconfiguration logic function (240, 245 LT and Manager logic in FIG. 2) in communication with the configuration port (SB PHY, 244 and SB, 270 and primary, 280 in FIG. 2), the reconfiguration logic function (240, 245 LT and Manager logic in FIG. 2) providing only restricted access (column 7, lines 1-25, the state manager controls when changes are applied as shown in FIG. 5) to the configuration (SB PHY, 244 and SB, 270 in FIG. 2) port from the physical interconnect (LPS PHY,255, 260a, 260b, 260c, 258 in FIG. 2); and

230, Data Link in FIG. 2) accessible via transactions of the physical interconnect (LPS PHY,255, 260a, 260b, 260c, 258 in FIG. 2), the interface function (230, Data Link in FIG. 2) providing an interface to the reconfigurable logic region (210, Core, 215, Software, 230, Data Link, 240 in FIG. 2) which allows information (column 7, lines 1-25, the state manager controls when changes are applied as shown in FIG. 5) to be transmitted over the physical interconnect and prevents the reconfigurable logic region (210, Core, 215, Software, 230, Data Link, 240 in FIG. 2) from directly accessing the physical interconnect, wherein the reconfiguration logic function (240, 245 LT and Manager logic in FIG. 2) is implemented in the reconfigurable logic region (210, Core, 215, Software, 230, Data Link, 240 in FIG. 2).


With respect to claim 3, WASH further discloses wherein the physical interconnect is Peripheral Component Interconnect Express (column 8, lines 1-30), and the reconfiguration logic function and the interface function are performed by hardware logic (column 31, lines 28-55).


With respect to claim 4, WASH further discloses wherein the interface function (230, Data Link in FIG. 2) is adapted to format all transactions (Transactions blocks 221, 220 in FIG. 2) originating from the 210, Core, 215, Software, 230, Data Link, 240 in FIG. 2) so that the reconfigurable logic region (210, Core, 215, Software, 230, Data Link, 240 in FIG. 2) cannot generate transactions (Transactions blocks 221, 220 in FIG. 2) having addresses outside of one or more address ranges (column 23, lines 25-40, see the bandwidth settings) and the reconfigurable logic region (210, Core, 215, Software, 230, Data Link, 240 in FIG. 2) cannot generate malformed (column 23, lines 25-40, see un-supported bandwidth settings) transactions (Transactions blocks 221, 220 in FIG. 2) on the physical interconnect (LPS PHY,255, 260a, 260b, 260c, 258 in FIG. 2).

With respect to claim 5, WASH further discloses wherein the interface function (230, Data Link in FIG. 2) is implemented in the reconfigurable logic region (210, Core, 215, Software, 230, Data Link, 240 in FIG. 2).

With respect to claim 6, WASH further discloses comprising an address mapping function to store data of a transaction (Transactions blocks 221, 220 in FIG. 2) in either a first memory region (column 23, lines 25-40, see the bandwidth settings) accessible by the interface function (230, Data Link in FIG. 2) or a second memory region (column 29, lines 45-65, see the number of configures lanes) accessible by the interface function based on an address included in the transaction (Transactions blocks 221, 220 in FIG. 2).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        January 7, 2022